 Case 2:20-cv-07000-MWF-GJS Document 40-2 Filed 02/11/21 Page 1 of 1 Page ID #:304




 1    Name: JESSE GRAHAM
 2    Address: 3680 WILSHIRE BLVD STE 1092- P04
 3     LOS ANGELES CA 90010
 4    Phone: 323 393 0548
 5    Fax:
 6    In Pro Per
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
     JESSE GRAHAM                                       CASE NUMBER:
10
                                                        2:2020CV07000 Michael W Fitzgerald judge
11
12                                           Plaintiff To be supplied by the Clerk of
                                                        The United States District Court
13                            v.
     TAYLOR SWIFT ETAL
14                                                                   ANSWER TO ORDER
15
16                                      Defendant(s).
     Now comes Jessie Braham and known professionally as Jesse Graham
17
     in response to Judge ordering me answer why he should not fine the plaintiff for pursing this
18
     matter, after he ruled that plaintiff is not a vexes filer. to which i answer with all due respect.
19
      It is my right to seek due process i feel i have never had a trier of facts.
20
     and in this matter not only is it not resolved you blame me - im sorry you find this case miniscual
21
     but i attest words matter - There are two major facts being overlooked, i have the copyright and
22
     the defendant had access to the work. Thats Copyright Law of the United States (Title 17)
23
     lastly i have been denied a jury trial wich i requested.
24
     Respectfully submitted
25
     Jesse Graham
26
27
28



     CV-126 (09/09)                     PLEADING PAGE FOR A COMPLAINT
